Citation Nr: 1102697	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
knee disability.  

4.  Entitlement to service connection for obstructive sleep 
apnea.  

5.  Entitlement to service connection for a lung disability.  

6.  Entitlement to service connection for a sinus disability.  

7.  Entitlement to service connection for a bilateral ankle 
disability.  

8.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1978 to 
April 1981, with reserve service until 1998.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from several different rating actions of Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In 
March 2005, the RO continued and confirmed the prior denial for 
service connection for PTSD.  In December 2007, the RO denied 
claims for service connection for: sleep apnea, sinusitis, a lung 
disability, a bilateral ankle disability, and a skin disability.  
The claims for bilateral hearing loss and a left knee disability 
remained denied because the evidence submitted was not new and 
material.  

The issues of service connection for a psychiatric disability to 
include PTSD, a skin disability, sinus disability, and bilateral 
ankle disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  An August 2001 RO decision denied service connection for 
PTSD; the Veteran did not file a substantive appeal and the 
decision became final.  

3.  Evidence received since the August 2001 RO rating decision 
does relate to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.  

4.  A December 2004 decision denied service connection for 
bilateral hearing loss; the Veteran did not file a notice of 
disagreement and the decision became final.  

5.  Evidence received since the December 2004 RO decision does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral hearing loss and does 
not raise a reasonable possibility of substantiating the claim.  

6.  A December 2004 RO decision denied service connection for 
left knee disability; the Veteran did not file a notice of 
disagreement and the decision became final.  

7.  Evidence received since the December 2004 RO decision does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for a left knee disability and does 
not raise a reasonable possibility of substantiating the claim.  

8.  Obstructive sleep apnea did not have its onset or increase in 
severity during service and is not otherwise related to service.  

9.  A lung disability did not have its onset or increase in 
severity during service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision that denied a claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  

2.  New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disability, to include 
PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

3.  The RO's December 2004 decision that denied a claim of 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

4.  New and material evidence has not been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  The RO's December 2004 decision that denied a claim of 
service connection for left knee disability loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

6.  New and material evidence has not been received to reopen a 
claim for service connection for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

7.  Obstructive sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

8.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

For the service connection claims, in a February 2007 letter the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the 
Veteran of information and evidence necessary to substantiate his 
claim.  He was notified of the information and evidence that VA 
would seek to provide and the information and evidence that he 
was expected to provide.  This letter also informed the Veteran 
of the process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

For the new and material evidence claims, the February 2007 
letter (for bilateral hearing loss), a February 2006 letter (for 
a left knee disability) and a January 2005 letter all notified 
the Veteran of information and evidence necessary to substantiate 
his new and material evidence claims.  In Kent v. Nicholson, 
20 Vet. App 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) noted that the appellant must be apprised 
as to the requirements both as to the underlying service 
connection claim and as to the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
appellant as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  

These requirements were fulfilled in the letters, all of which 
gave the definitions of new and material evidence.  In the 
February 2007 letter, the Veteran was informed of the reason that 
his bilateral hearing loss claim was denied before: there was no 
nexus between the disability and service.  In the February 2006 
letter regarding reopening a claim for a left knee disability, 
the Veteran was informed there was no showing of a present 
disability.  In a January 2005 letter regarding PTSD, the Veteran 
was informed there was no confirmed stressor.  

Additionally, as the Veteran had initially alleged his claimed 
lung disability might be related to asbestos, the February 2007 
letter requested more information from him regarding this 
allegation.  The Veteran did not respond to this request.  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and relevant 
medical records have been secured, including Social Security 
Administration (SSA) records.  In a July 2007 statement, the 
Veteran checked with two private hospitals he had been treated at 
(Carroway Methodist and Montclain Hospital) and there were no 
existing records.  All other treatment was received at VA.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  

In the present case, VA examinations are not warranted for the 
claims for bilateral hearing loss and a left knee disability as 
the Board has found that new and material evidence has not been 
presented to reopen the claims.  As explained below, the claim 
for PTSD or a psychiatric disability is being reopened and 
remanded.  There is no showing that the evidence establishes that 
obstructive sleep apnea manifested itself in service or during an 
applicable presumptive period.  For the lung disability, there is 
no showing of disability in service by medical or competent lay 
evidence or a suggestion that current disability is service-
related.  As a result, VA examinations are not warranted under 
38 C.F.R. § 3.159(c)(4).  The Board finds the duties to notify 
and to assist to have been met.  

Legal Criteria and Analysis

	New and Material Evidence Claims

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 2001, the RO denied entitlement to service connection 
for PTSD because the Veteran had no confirmed stressor, which is 
needed to substantiate his claim under 38 C.F.R. § 3.304(f).  The 
Veteran filed a notice of disagreement with this decision in 
December 2001.  However, he did not file a formal appeal after 
being issued a statement of the case (SOC) in April 2002.  The 
August 2001 decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).  In a March 2005 decision, the RO reopened the 
claim, but denied it on because it found the stressor information 
given unverifiable.  

Prior to the August 2001 decision, the evidence in the file 
consisted of a VA examination, VA records, the Veteran's claim 
and his service treatment and personnel records.  

Since the August 2001 decision, new evidence in the file 
includes: an October 1998 private psychological opinion, more VA 
records, a July 2008 decision review officer hearing transcript, 
and two statements from M.M. which could potentially help to 
verify one of the Veteran's stressors.  

The Board finds that new and material evidence has been received 
because the statements from M.M. could help the Veteran to 
substantiate his claim for service connection for a psychiatric 
disability.  It describes an incident aboard the USS Nimitz in 
1980 when the Veteran was almost sucked into the engine of a 
fighter plane.  The additional evidence must be presumed credible 
according to Justus, 3 Vet. App. at 513.  As a result, the 
evidence is considered both new and material and the claim for a 
psychiatric disability, to include PTSD, is reopened.  

In December 2004, the RO denied a claim for service connection 
for bilateral hearing loss.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).  In a December 2007 RO 
decision, the RO did not reopen the claim.  

Prior to the December 2004 decision, the evidence in the file 
consisted of service treatment records, VA records, and November 
1999 and October 2004 VA examinations.  The service treatment 
records, including audiograms, did not show impaired hearing.  

At the November 1999 VA examination, the claims file was not 
available for review, however, the results of the test suggested 
normal hearing acuity bilaterally.  The speech recognition score 
using the Maryland CNC word list was 96 percent for both ears.  
The hearing evaluation indicates normal hearing acuity 
bilaterally and test reliability was considered good.  At the 
October 2004 VA examination, the claims file was reviewed.  
Audiometric results suggested normal hearing acuity in the right 
ear and a mild to moderate sensorineural hearing loss in the left 
ear.  Reliability of the testing was considered to be fair.  The 
examiner pointed out that both of the induction and separation 
hearing evaluations revealed normal hearing acuity bilaterally.  
Also, the last VAX in 1999 showed normal hearing.  As a result 
the hearing loss was not related to military noise exposure.  

Since the December 2004 RO decision, the evidence in the file did 
contain some private treatment records and more recent VA 
records.  However, no records specifically addressed hearing loss 
(beyond the normal review of systems) and no records showed a 
nexus between service and the current disability.  

The Board finds that new and material evidence has not been 
received because the additional evidence does not establish that 
the Veteran's currently diagnosed bilateral hearing loss is 
related to service.  The Veteran's current assertions to the 
effect that his bilateral hearing loss is due to noise exposure 
in service are cumulative to previous claim.  The additional 
evidence is not material because it does not show an 
unestablished fact necessary to substantiate the claim of service 
connection for bilateral hearing loss; the evidence does not show 
a nexus to service.  Without new and material evidence, the 
application to reopen the claim must be denied.  

The RO denied a claim for service connection for a left knee 
disability in December 2004.  He did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).  He did file a claim to reopen 
in November 2005.  In April 2006, his claim was again denied.  He 
filed a new claim in December 2006.  In a December 2007 RO 
decision, the RO did not reopen the claim.  

Prior to the December 2004 decision, the evidence in the claims 
file consisted of service treatment records and VA records.  In a 
May 1978 service treatment record, the Veteran stated his left 
knee had been bothering him for the past couple days.  He said 
the pain increased at the start and finish of marching.  The knee 
had full range of motion with crepitus and edema or effusion.  
There was tenderness to compression of the lateral and medial 
aspects of the knee.  Minimal effusion and good stability was 
found.  The assessment was mild chondromalacia patellae of the 
left knee.  

An April 1998 VA mental status examination record mentioned the 
Veteran had arthralgias of the right hip and knee, but not the 
left knee.  In an April 1998 history and physical examination, 
the Veteran reported occasional swelling of the knees since his 
recent gunshot wound to the right hip.  In an August 1998 letter 
from Dr. Nevels, he stated the Veteran has arthralgia of the 
right hip and left knee resulting in a decided limp and he 
ambulated with the assistance of a cane.  

In November 1999, the Veteran was given a VA examination for the 
right knee; there was no mention of left knee or problems with 
left knee.  In a January 2002 VA clinic note, the Veteran had 
right knee pain, possibly related to degenerative joint disease.  
In December 2003, another VA clinic note related that the Veteran 
had not been treated for about a year because he was 
incarcerated.  He had a history of drug-related gunshot wound to 
the right thigh; a pin was there.  He complained of knee pains 
and partial subluxation of the third toe was to be ruled out.  

In his July 2004 claim, the Veteran asserted he had a left knee 
condition.  He said in boot camp, his knee swelled and he was 
ordered to bed for two weeks, issued crutches and placed on 
profile.  He said he now had arthritis.  

Since the December 2004 decision, other records have been 
associated with the file.  A January 1994 VA examination, other 
VA records and private records were in the file.  

At a January 1994 VA joints examination (associated with the file 
in March 2007 with SSA records) the Veteran complained of right 
knee pain only.  There were no complaints involving the left 
knee.  A March 1997 private operative record shows the Veteran 
underwent an operation for a right mid-shaft femur fracture 
secondary to a gunshot wound.  

In an April 2007 statement, the Veteran urged attention to Dr. 
Floyd's October 1998 letter.  The Veteran said he injured his 
left knee in boot camp in 1978.  He was put on bed rest and 
crutches at that time.  He continued to have problems with his 
left knee.  The record from Dr. Floyd (received in May 2007) 
stated that the Veteran had patellofemoral arthritis of "the 
knee" and was evaluated at Cooper Green Hospital; which knee was 
not specified in the document.  However, a July 1998 Cooper Green 
Hospital record in the file showed the Veteran complained of 
right knee pain, not the left knee.  

The Board finds that new and material evidence has not been 
received because the additional evidence does not establish that 
any left knee arthralgia or other problem with the knee is 
related to his service.  The Dr. Floyd record the Veteran 
submitted, when viewed in context of the July 1998 Cooper Green 
Hospital record, does not support his claim.  Even if it did, it 
would not provide a nexus to service, which is what the Veteran's 
claim is missing.  The additional evidence is not material 
because it does not show an unestablished fact necessary to 
substantiate the claim of service connection.  Without new and 
material evidence, the application to reopen the claim must be 
denied.  

	Claims for Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For veterans who engaged in combat with the enemy during active 
service, the regulations provide that "the Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence of aggravation in such service..."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

For the issue of service connection for obstructive sleep apnea, 
the first mention of this problem is in a July 2000 record 
showing a history of sleep apnea.  There are no complaints of, 
treatment for, or diagnoses of sleep apnea in the service 
treatment records.  In a January 2002 VA mental health 
consultation record, it was noted the Veteran had a probable 
sleep disorder and that he had not yet completed the sleep study 
due to problems with the mask on his face causing panic symptoms.  
In a May 2004 VA record, the Veteran complained of snoring, fall 
asleep during the day and being tired in the morning.  

A December 2006 VA nurse practitioner's note shows the she 
received a call from Dr. Guyer's nurse at the sleep lab.  The 
initial results from a partial sleep study done on the Veteran 
showed that he had some significant sleep disturbance.  He was 
not able to complete the sleep study due to the fact that he was 
claustrophobic.  Dr. Guyer's records are also in the file and 
confirm a diagnosis of obstructive sleep apnea.  

In his February 2009 appeal, the Veteran said that one of his 
physicians indicated his sleep apnea might have been caused by 
his shipboard berthing being right under the flight deck aboard 
the ship.  

As an initial matter, the Board finds that the Veteran did not 
serve in combat despite reporting that he had in January 2007 
while completing a VA homeless intake assessment and, apparently 
to Dr. Nevels, who opined in an August 1998 letter that the 
Veteran's PTSD was related to "combat experiences while serving 
in the military."  The Veteran's periods of service are during 
peacetime and his service personnel records shows he was in Navy 
and mostly served on an aircraft carrier, the U.S.S. Nimitz.  

The Veteran is not competent to diagnose obstructive sleep apnea, 
but he could state that he has had symptoms of sleep apnea since 
service (being drowsy, etcetera).  38 C.F.R. § 3.159(a)(2).  He 
has not done so in this case.  The Veteran's report of combat 
experience damages his credibility.  

The Board has weighed the evidence and determined that service 
connection for obstructive sleep apnea is not warranted.  The 
Veteran has not alleged that he has it since service and has not 
stated he has had symptoms since service.  While the Veteran has 
made a statement alluding to something a doctor might have said, 
it is important also to note that hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's account 
of what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  There is no nexus between the 
disability and service.  As a result, the claim is denied.  

The Veteran has filed a claim of service connection for a lung 
disability.  In an April 1998 history and physical examination, 
the Veteran had some history of upper respiratory infections 
typical with chronic bronchitis and heavy cocaine and tobacco 
users.  On systems review, the Veteran was negative for any acute 
shortness of breath, but he had continuing cough productive of 
sputum sometimes.  He did not cough once during the examination.  
He had chest wall pain on the right side of the sternum 
associated with deep breathing, apparently unrelated to any 
activity.  

In a December 1996 history and physical examination, the Veteran 
related that he smoked one to one and a half packs per day and 
that he had been smoking for 15 to 20 years.  A March 1997 
private radiology record of the anterior and posterior chest 
showed no significant abnormality.  In a January 2005 VA record, 
the Veteran admitted to smoking 1 pack per day.  His lungs were 
clear to auscultation and percussion.  

In December 2006, the Veteran filed a claim for lung impairment.  
He mentioned asbestos exposure.  

In a December 2006 VA nurse practitioner addendum, the Veteran 
completed a mild pulmonary function test and was found to have a 
minimal obstructive lung defect.  There was a mild restrictive 
lung deficit and normal diffusing capacity.  The nurse noted that 
the Veteran had quit smoking and had been tobacco free for two 
months.  

The Veteran is competent to state that he has had symptoms of 
chest pain, coughing or other respiratory related issues.  
38 C.F.R. § 3.159(a)(2).  His credibility was hurt by the fact 
that he alleged that he might have been exposed to asbestos, but 
when prompted by the February 2007 letter to give more details 
did not respond.  As explained, his unfounded claim of being in 
combat makes him not credible.  

Moreover, the evidence does not show that he has an asbestos-
related disease.  The December 2006 record diagnosing a minimal 
obstructive lung defect refers to the Veteran's history of  
smoking over a period of time.  There was no mention of 
asbestosis or any abnormality related to asbestos exposure or any 
incident that occurred in service.  The Board finds that service 
connected for a respiratory disability is not warranted because 
the preponderance of the evidence weighs against the claim.  The 
Veteran has not alleged having a respiratory disability since 
service or described symptoms.  The evidence does not show 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  The 
evidence does not show a nexus to service.  As a result, the 
claim is denied.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for PTSD and to 
that extent the claim is reopened.  

New and material evidence has not been received to reopen a 
previously denied claim for service connection for bilateral 
hearing loss and the claim is denied.  

New and material evidence has not been received to reopen a 
previously denied claim for service connection for a left knee 
disability and the claim is denied.  

Service connection for obstructive sleep apnea is denied.  

Service connection for a lung disability is denied.  


REMAND

In a November 2010, informal hearing presentation, the Veteran's 
representative stated that all of the Veteran's mental illnesses 
had not been properly considered in his claim.  In Clemons v. 
Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a claim for service 
connection for PTSD was not limited to an adjudication of PTSD 
alone in light of other diagnoses of mental illness in the 
record.  

An April 1998 mental status examination showed an impression of 
Axis I PTSD, chronic with some nocturnal panic and major 
depressive disorder.  An October 1998 private psychological 
evaluation diagnosis was a history of polysubstance abuse 
(currently in remission by the Veteran's report), borderline 
intellectual functioning, depression, a personality disorder and 
malingering (to be ruled out).  A November 1999 VA examination 
diagnosed PTSD and major depression.  A January 2002 letter from 
a social worker stated the Veteran was currently suffering with 
chronic, severe PTSD with comorbid depressive disorder.  

On remand, the Veteran should be given a VA examination to 
determine the nature and etiology of any psychiatric disability 
other than PTSD.  

The Veteran has also filed a claim for a skin disability.  August 
1980 service treatment records show treatment for keratosis 
punctata of the palmar crease.  The clinician referenced a 
medical treatise in determining this diagnosis.  His post service 
medical records detail some skin rash complaints; including an 
April 1998 history and physical, May 1998 VA records, an October 
1999 VA record and a January 2006 VA primary care record.  

In his December 2006 claim, the Veteran stated that a rash on his 
arms and hands started in service and that the palms of his hands 
and fingers would crack open.  In his February 2009 appeal, he 
said: "My skin condition was documented and was caused by the 
exposure to the 'non-skid' I applied during my shipboard 
service."  

On remand, the Veteran should receive a VA examination to 
determine the nature and etiology of any skin disability.  

For the claim of service connection for a sinus disability, a 
February 1981 service treatment record showed the Veteran 
complained of having migraine headaches which had come and gone 
since 17.  He had 34 stitches over his left eye at one time.  He 
asserted that he had a long history of constant headaches.  His 
nasal passages appeared clear, but he did have tenderness over 
the left eye.  The impression was left frontal sinusitis.  A 
follow up from the same month showed the Veteran only had minimal 
improvement.  The sinusitis was unresolved.  

In an August 1981 report of medical examination for active duty 
for training, slightly enlarged and red tonsils were noted.  In 
March 1983, the Veteran had a triennial reserve examination and 
it was noted that his tonsils were still slightly enlarged.  At a 
December 1996 VA history and physical examination, the Veteran 
denied sinus diseases, but had nasal and sinus congestion.  He 
had an acute upper respiratory infection.  

An April 1998 mental status evaluation mentioned that the Veteran 
had allergic rhinitis.  Another VA record from the same date 
showed that the Veteran recalled having sinus trouble for as long 
as he could remember.  Allergic rhinitis was diagnosed.  A 
history and physical, also from the same month, showed the 
Veteran had some history of upper respiratory infections typical 
with chronic bronchitis and heavy cocaine and tobacco users.  
Chronic rhinitis-like symptoms were associated with heavy smoking 
and recent recovery from heavy cocaine and marijuana use.  

In a December 2006 claim, the Veteran stated that he had chronic 
sinusitis that began in service.  

On remand, the Veteran should receive a VA examination to 
determine the nature and etiology of any sinus disability.  

Finally, as to the claim of service connection for a bilateral 
ankle disability, a May 1979 service treatment record shows the 
Veteran twisted his left ankle and it was painful.  Some edema 
and full range of motion was noted.  The assessment was inversion 
sprain.  An ice pack was prescribed.  In a January 1981 service 
treatment record, the Veteran complained of right ankle pain and 
swelling.  He reportedly fell on it and woke up in the morning 
with it painful and swollen.  There was no discoloration, mild 
and moderate edema, with full range of motion and minimal 
tenderness on adduction.  The assessment was inversion sprain.  
The April 1981 separation examination was negative for ankle 
complaints or treatment as were the following reserve 
examinations.  

In an April 1998 history and physical, the Veteran reported 
occasional swelling of the ankles.  In a January 2002 VA clinic 
record, he had complaints of the left ankle which he said "goes 
out" on him.  In an August 2002 history and physical, the 
Veteran had "ankle pain."  In December 2006, the Veteran 
claimed he had a current bilateral ankle disability.  

On remand, the Veteran should receive a VA examination to 
determine the nature and etiology of any ankle disability.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
acquired psychiatric disorder, other than 
PTSD.  All indicated tests and studies should 
be conducted.  The claims folder and a copy 
of this Remand must be made available to the 
examiner in conjunction with the examination.  
Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  

For any psychiatric disability found, the 
examiner should opine as to whether it is at 
least as likely as not related to service.  

The examiner should reference:  the April 
1998 mental status examination, the October 
1998 private psychological evaluation and the 
November 1999 VA examination.  The rationale 
for all opinions should be provided.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
skin disability.  The claims folder and a 
copy of this Remand must be made available to 
the examiner in conjunction with the 
examination.  

For any skin disability diagnosed, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the disability 
had its clinical onset in service or is 
otherwise related to active duty.  The 
examiner should refer to the records 
referenced in the body of the remand above.  
The rationale for all opinions should be 
provided.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
sinus disability.  The claims folder and a 
copy of this Remand must be made available to 
the examiner in conjunction with the 
examination.  

For sinus disability diagnosed, the examiner 
should indicate whether it is at least as 
likely as not (50 percent probability or 
greater) that the disability had its clinical 
onset in service or is otherwise related to 
active duty.  The examiner should refer to 
the records referenced in the body of the 
remand above.  The rationale for all opinions 
should be provided.  

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
ankle disability.  The claims folder and a 
copy of this Remand must be made available to 
the examiner in conjunction with the 
examination.  

For any ankle disability diagnosed, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the disability 
had its clinical onset in service or is 
otherwise related to active duty.  The 
examiner should refer to the records 
referenced in the body of the remand above.  
The rationale for all opinions should be 
provided.  

5.  Re-adjudicate the Veteran's claims of 
service connection for psychiatric, skin, 
sinus and ankle disability.  If any claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.  

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the or by the Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


